Citation Nr: 0840356	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-21 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine. 

2. Entitlement to service connection for a cervical spine 
disorder.

3. Entitlement to service connection for erythema nodosum, on 
a direct basis or due to Agent Orange exposure. 

4. Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to 
December 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for DDD 
of the lumbar spine, a cervical spine disorder, erythema 
nodosum, and PTSD.

The issue of entitlement to service connection for PTSD being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. There is no competent medical evidence that shows the 
veteran presently has DDD of the lumbar spine or a cervical 
spine disorder that had its onset in service or that is 
related to an injury in or any incident of active military 
duty.

2. There is no competent medical evidence that shows that the 
veteran has erythema nodosum attributable to service, or due 
to Agent Orange exposure. 


CONCLUSIONS OF LAW

1. DDD of the lumbar spine and a cervical spine disorder were 
not incurred in or aggravated by active service. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008). 

2. Erythema nodosum was not incurred in or aggravated by 
service, nor is it due to Agent Orange exposure. 8 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that the VA will seek to provide; and (3) 
that the veteran is expected to provide. See 38 C.F.R. 
§ 3.159 (2007). These notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and the 
effective date of the disability. See Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
letters issued in January and June 2004. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received notice consistent with Dingess in 
March 2006. Further, since the preponderance of the evidence 
is against the claims, any question as to the appropriate 
disability rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service medical evidence, VA medical 
evidence, private treatment records and statements from the 
veteran. The veteran was also given the opportunity to submit 
any additional records that he may have. There are no known 
additional records or information to obtain. 

A hearing was offered and a May 2006 RO hearing was held. As 
such, the Board finds that the record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with his claims.


Service Connection 

The veteran maintains that service connection is warranted 
for DDD of the lumbar spine, a cervical spine disorder, and 
erythema nodosum. He maintains that while in service, he had 
lumbar and cervical spine disorders that he continues to have 
to this date. He also maintains that his erythema nodosum was 
incurred as a result of Agent Orange exposure. 

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for lumbar and cervical 
spine disorders, or erythema nodosum on a direct basis or due 
to Agent Orange exposure. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in the active military, naval, 
or air service. 38 U.S.C.A. § 1110 38 C.F.R. § 3.303. That an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury. 
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service. 38 C.F.R. § 3.303(d). 

In order to establish service connection, there must be (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event. Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  

The veteran served in the Army in Vietnam and is presumed to 
have been exposed to Agent Orange. 38 U.S.C.A. § 1116(f). If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e). The Secretary of the Department of Veterans Affairs 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 59 Fed.Reg. 
341-346 (1994). See also 61 Fed.Reg. 41442-41449, and 61 
Fed.Reg. 57586-57589 (1996). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation. 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996). 




Lumbar and Cervical spine

Service medical records show that the spine was clinical 
evaluated as normal on entrance examination in May 1968. In 
January 1971, the veteran was seen for back pain after 
changing a tire one week prior to examination, and later for 
an injury to the back. He stated that the pain went away and 
he reinjured the back again three days prior to examination 
after playing volleyball. He complained of pain under the rib 
cage and headaches. The impression was low back strain. He 
was prescribed Darvon, heat and Valium. 

In November 1971, the veteran was seen for complaints of mid 
thoracic pain for the past 6 to 12 months. It was noted that 
he played football but no known trauma was indicated. There 
was no numbness or loss of strength noted. Physical 
examination showed pain in the mid thoracic level with no 
muscle spasm noted. There were normal reflexes, strength, and 
sensation. He was treated with Darvon, heat, and referred to 
the orthopedic clinic. When seen in the orthopedic clinic, it 
was noted that he had pain with tenderness along the inferior 
vertebral border of the left scapula, aggravated by internal 
rotation of the shoulder girdle. There was no tenderness over 
the spine and there was full range of motion. X-rays proved 
negative. The impression was bursitis. 

Separation examination in November 1971 showed the spine was 
clinical evaluated as normal. 

After service, the veteran was a passenger involved in a 
motor vehicle accident in April 1985. He was seen in the 
emergency room with no acute distress. He was treated for 
multiple contusions and abrasions. Later that week, he was 
seen by his private physician. The impression was multiple 
strains, including cervical strain, multiple contusions, 
including anterior chest wall contusion and right ankle 
contusion, and strain secondary to the automobile accident. 
He was instructed to return to the clinic in two weeks if not 
completely well. 

Private medical records show that in May 1987, the veteran 
was seen in the acute care center with complaints related to 
bronchitis. He related that he was having some low back pain 
that he believed was due to coughing. In April 1988, the 
medical records show that he was seen the week prior at St. 
Vincent's emergency room for a sprained back. He was given 
Flexoril and Vicodan for back pain. At the time of the visit, 
he complained mainly of pain and tenderness over the low 
lumbar region just on each side of midline. X-rays of the 
lumbar spine taken at the time of his emergency room visit 
showed minimal narrowing of the L4-5 intervertebral space. 
The examination was otherwise negative. In October 2000, he 
was seen at the Jacksonville Orthopedic Institute. He was 
seen for back pain. He related that he enjoyed weightlifting 
and benching approximately 450 pounds. He related that 
nothing helped the pain. He also gave a history of a previous 
low back injury years ago as a result of a motor vehicle 
accident. He informed the physician that this gradually 
improved but that he had some aching off and on. The 
impression was central disc bulge/herniation of L4-5. In 
April 2002, he was seen at the Institute of Pain Management, 
complaining of low back pain history of episodes, 
approximately two to three in the last twenty years, but 
severe when they present. The diagnoses was low back pain, 
right low back pain, osteoarthritis, right sacroiliac joint 
dysfunction, and L4-L5 lumbar disc herniation. In 
January 2003, he was seen by his private physician for severe 
low back pain from excessive weightlifting. In February 2003, 
a MRI of the lumbar spin showed degenerative disc and bulging 
at the L4-5 level. In March 2003, he was seen by a 
neurologist at the Southeastern Neuroscience Institute for a 
neurological consultation. He gave a history of low back pain 
that he indicated started spontaneously about four years 
prior to the examination. He also related that there had been 
no prior injury whatsoever. He also indicated that the pain 
began to become more severe approximately 3 years prior to 
the examination. He also related that he had been treated by 
a physician who had performed 13 injections and he was then 
seen at the Jacksonville Pain Clinic and received epidurals. 
The impression was lumbar pain with radiation down the left 
side. A March 2003 reevaluation at the Southeastern 
Neuroscience Institute diagnosed a herniated lumbar disc with 
radiculopathy. After an April 2003 examination, the 
impression was lumbar radiculopathy with lumbar disc bulge at 
L4-5, left saroiliitis, lumbar intersegmental joint 
dysfunction, myofascial pain, and right lateral 
epicondylitis. The recommendation was that the veteran may 
benefit from receipt of chiropractic/physical therapy 
treatment. An October 2003 MRI of the lumbar spine was 
performed and showed disc herniations. An EMG was also 
abnormal. In January 2004, the physician at Jacksonville 
Orthopedic Institute recommended surgery. The next month, the 
veteran called indicating that he did not want to go further 
with surgery. 

The veteran testified at a RO hearing in May 2006. He 
testified that he was seen in service for back problems. He 
related that while in Vietnam, he made back complaints and 
was given aspirin. After his return stateside, he stated that 
he was seen for back complaints. He was told by a doctor that 
he had no problems. He related that no x-rays, MRIs, or 
physical therapy was performed. He was told by medics that he 
consulted thereafter that there was nothing that could be 
done for him. After service, he related that he had no injury 
to his back. He stated that he was seen by a physician 
approximately one year after service who indicated that maybe 
his back complaints were from walking too much. The physician 
offered no explanation. He testified that he was in an 
automobile accident after service, but did not sustain any 
injuries. He also testified that no physician, VA or private, 
had attributed his back complaints to an event in service. He 
also related that during his service in Vietnam, he ran the 
"Red Ball Express" picking up all supplies large and small. 
He also testified that when he was treated for low back pain, 
he was also treated for cervical spine complaints. He further 
stated that he has been offered a back fusion. He testified 
that he had no back surgeries as of that time. 

VA treatment records from 2005 to 2007 were obtained and 
associated with the claims folder. Those records show 
periodic health treatment throughout that time for various 
conditions. A June 2006 annual examination indicated that the 
veteran had no back or neck pain or stiffness. 

In November 2007, the veteran underwent a VA contract 
orthopedic examination. The veteran related a history of 
sustaining an acute low back lifting injury while stationed 
in Vietnam in 1970. He related that since service, he had 
undergone extensive workups of his back with numerous MRIs 
and epidural steroid injections. The examiner indicated that 
his review of the claims file showed a soft tissue injury in 
service and post service records documented an injury pattern 
of the back secondary to weightlifting in 2003. X-ray 
examination showed early narrowing in the L4-5 disc space on 
the lateral projection. There was no evidence of acute 
fracture or dislocation. The clinical impression was lumbar 
degenerative disc disease with mild left lower extremity 
lumbar radiculopathy and mild mechanical low back pain 
secondary to lumbar degenerative disc disease. The examiner 
stated that based on the veteran's history, review of the 
claims file, and examination to date, the veteran's 
intervertebral disc disease, mild left lower extremity 
radiculopathy, and mild mechanical low back pain, were not 
caused by or a result of the trauma while in service and were 
most likely caused or the result of the normal aging process. 
The examiner also related that the veteran had early 
degenerative disc disease at L4-5 that was not 
disproportional to an individual his age. The soft tissue 
injury in service had no corollary between the veteran's 
original pattern and his current existing intervertebral disc 
disease. 

As for the veteran's claim that his DDD of the lumbar spine 
was caused by his heavy lifting in service, there is no 
competent medical evidence of record that supports the 
veteran's claim for service connection for DDD of the lumbar 
spine. Although the veteran maintains and also provided 
hearing testimony that his DDD of the lumbar spine is the 
result of service and has continued since that time, there is 
no competent medical evidence of such a finding, and the 
veteran is not qualified to render such an opinion. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

Although the veteran did make back complaints in service, his 
separation examination from service showed that his spine was 
clinically normal upon examination at that time. He had 
various low back complaints after service, attributable in 
part to weightlifting, and a motor vehicle accident. VA 
requested a medical examination in an effort to determine the 
etiology of the claimed condition. The examiner, on VA 
examination of November 2007, related the veteran's DDD of 
the lumbar spine as well as mild mechanical low back pain to 
the aging process. The examiner indicated that he had 
reviewed the service medical evidence, the veteran's history, 
and his claims file which includes all of the private and VA 
treatment evidence of record. The examiner based his opinion 
on the totality of this evidence. Finally, since the VA 
examiner provided the medical opinion that the veteran's DDD 
of the lumbar spine is due to the aging process, the veteran 
has indicated during his personal hearing that no medical 
provider has related his lumbar spine condition to service, 
and he does not have the medical expertise to make such a 
finding, service connection for DDD of the lumbar spine is 
not warranted.

As for the veteran's claim of service connection for a 
cervical spine disorder, that claim must also fail. Service 
medical records are devoid of findings, treatment, or 
diagnosis of a cervical spine disorder. After service, there 
is only one occasion wherein a cervical spine condition is 
reflected in the record. This occurred in April 1985, when 
the veteran was seen a few days after his involvement in a 
motor vehicle accident. At that time, the emergency room 
records show no findings related to cervical spine 
complaints. A few days later, he was seen by his private 
physician who made a diagnostic impression of multiple 
strains, to include cervical spine strain. The veteran 
maintains that he injured his cervical spine in service when 
he injured his lumbar spine and has had a cervical spine 
condition to this date. Other than the records showing a 
cervical strain after a motor vehicle accident 14 years after 
service, no other medical records show a diagnosis of a 
present cervical spine disorder. In order to prevail on a 
claim for service connection, there must be current evidence 
of the claimed disability. See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992). While the veteran may have complained of 
cervical strain/pain after service and sought treatment 
thereof, these complaints were specifically related to an 
incident occurring at that time, not to an event related o 
service. Since the veteran has presented no cervical spine 
disorder that can be associated with his active service, 
there is no basis upon which to grant service connection. 


Erythema Nodosum

Service medical records show no findings, treatment, or 
diagnosis of erythema nodosum in service. 

After service, the first evidence of a treatment for erythema 
nodosum was in 1982, more than 10 years after service 
discharge. The veteran was hospitalized for this condition, 
with a biopsy taken on the border of skin revealing findings 
compatible with erythema nodosum. He related in his medical 
history that he was stationed in Vietnam and was told on one 
occasion that he had malaria. It was also indicated that he 
had used steroids for two years while training for bench 
pressing. The medical findings indicated that soon after the 
veteran's hospital discharge, it was discovered that he had a 
smoldering abscessed wisdom tooth, which the physician 
indicated may have triggered immune factors responsible for 
erythema nodosum. 

The veteran testified at his RO hearing in May 2006, that he 
was told that his erythema nodosum was caused because of some 
type of chemical exposure. He testified that he was 
hospitalized, biopsied, and received no treatment, 
medication, or cure for the condition. He testified that he 
was only told to keep the condition checked. 

A review of the medical records does not show that erythema 
nodosum is related to or incurred in service, or is in any 
way related to Agent Orange exposure. The first evidence of 
the condition was in 1982, more than 10 years after service. 
The only evidence that associates the veteran's erythema 
nodosum to service is the veteran's own statement of such. It 
is well established that laypersons cannot provide an opinion 
regarding diagnoses or the etiology of a medical diagnosis. 
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The evidence also does not show the claimed erythema nodosum 
as one of the listed diseases for which service connection 
can be granted on a presumptive basis under 38 C.F.R. 
§§ 3.307, 3.309(e). Erythema nodosum is not a presumptive 
disease related to Agent Orange exposure. 38 C.F.R. 
§ 3.309(e). As such, presumptive service connection is not 
warranted based on exposure to Agent Orange. 

Of course, if it were demonstrated, by competent evidence, 
that the veteran's erythema nodosum was due to Agent Orange 
exposure, service connection could be granted on that basis. 
The evidence of record however, does not show such. In this 
regard, it is noted that the medical evidence of record, as 
previously stated, indicates the onset of the veteran's 
erythema nodosum, in 1982, many years after service. Although 
the veteran indicates that he was told that he incurred this 
condition as a result of chemical exposure, there is no 
medical evidence from any physician to this effect. The 
veteran was provided ample opportunity to provide a statement 
from his physician in this regard. He was informed in 
June 2004 that he must provide medical evidence of the 
condition from his private physician or VA, and that if he 
was claiming the condition due to herbicide exposure, he must 
provide evidence of how and when he was exposed. None of this 
has been done. The only evidence linking the erythema nodosum 
to any condition, was the veteran's physician linking the 
condition to a smoldering abscessed wisdom tooth. Again, the 
veteran's statements alone link his erythema nodosum to Agent 
Orange exposure and/or service, and he does not have the 
medical expertise to provide an opinion as a layperson. See 
Espiritu. 

In sum, since the veteran did not present medical evidence 
linking erythema nodosum to Agent Orange exposure, or to 
active service, service connection for erythema nodosum is 
not warranted. 


ORDER

Service connection for DDD of the lumbar spine is denied. 

Service connection for a cervical spine disorder is denied.

Service connection for erythema nodosum is denied. 


REMAND

The veteran claims that service connection for PTSD is 
warranted based upon service incurrence. He maintains that he 
was seen in service by the Army psychiatrist upon return from 
Vietnam. He also indicated that he was medicated at that time 
and continues to use psychotropic drugs to this date. 

A review of the veteran's service medical evidence shows that 
on at least one occasion, it is noted in the service medical 
evidence that he was seen in the mental hygiene clinic in at 
Fort Huachuca, Arizona. Clinical evidence of this and any 
other mental health treatment during service has not been 
sought in connection with this claim. There may be evidence 
in these clinical records that substantiates the veteran's 
claim of incidents he witnessed while in Vietnam. 

Under the law, VA is required to advise claimants for 
benefits of any missing information that would render an 
application for benefits complete. 38 U.S.C.A §§ 5102(b); 
5103(a). VA also has a duty to obtain all relevant VA and 
Governmental records prior to adjudication of a claim. 38 
U.S.C.A § 5103A(c)(3); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (Observing that any VA treatment records that have 
been generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered); see Beausoleil v. Brown, 8 Vet.App. 459, 
464-465 (1996); Robinette v. Brown, 8 Vet.App. 69, 80 (1995); 
see also generally Stuckey v. West, 13 Vet. App. 163, 175 
(1999), (observing in part that when it is alleged that there 
was specific evidence in existence that would have well 
grounded a claim under then applicable law, VA had a duty to 
inform the claimant of the importance of obtaining this 
evidence to "complete the application.").

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the National 
Personnel Center, or any other 
appropriate facility, and seek any and 
all of the veteran's clinical mental 
health records from 1970 to 1971, 
specifically, mental health clinicals of 
treatment received in November 1971. All 
records and/or responses received should 
be associated with the claims file.



2. With regard to any attempt to obtain 
such records: 

If the requested records are held by 
a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

3. Upon completion of the requested 
development above, and any other 
development deemed necessary by the 
AMC/RO, such as a VA psychiatric 
examination, the RO should readjudicate 
the claim of service connection for PTSD. 
If the decision is adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
supplemental statement of the case 
(SSOC), which sets forth the applicable 
legal criteria pertinent to this appeal, 
and he should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


